PER CURIAM.
The former husband has filed an interlocutory appeal from an order of the trial court, striking his answer on the ground of legal insufficiency.
The order was not appealable under Florida Rule of Appellate Procedure 9.130. Accordingly, we consider this as a petition for writ of certiorari and deny same on the authority of Ford Motor Co. v. Nelson, 355 So.2d 158 (Fla. 4th DCA 1978).
PETITION FOR WRIT OF CERTIORA-RI DENIED.
HERSEY and GLICKSTEIN, JJ., concur.
BERANEK, J., concurs specially, with opinion.